Case 1:17-cv-02741-JLK-MEH Document 90 Filed 01/04/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:17-cv-02741-MSK

  MYRNA HARRIS,

  individually and on behalf of all others
  similarly situated,

         Plaintiff,

  v.

  DAVITA HEALTHCARE PARTNERS, INC. and
  TOTAL RENAL CARE INC.

         Defendants.


                         MOTION FOR LEAVE TO FILE SUR-REPLY


         Defendants, DaVita Healthcare Partners, Inc. and Total Renal Care Inc. (collectively

  “Defendants”), by and through their undersigned counsel, file this Motion for Leave to File Sur-

  Reply to Plaintiffs’ Motion for Order to Grant Judicial Notice and Tolling of Statute of Limitations

  [Dkt. 44], which seeks conditional certification of an FLSA collective action. Defendants were

  afforded the opportunity to depose Plaintiffs in December 2018, and now seek leave to file a Sur-

  Reply based on the testimony obtained during these depositions which directly contradicts the

  sworn statements from plaintiffs’ declarations submitted in the briefing of this motion.

         1.      Pursuant to D.C.COLO.LCivR 7.1(a), the undersigned has conferred with

  Plaintiffs’ counsel regarding this Motion. Plaintiffs oppose the relief requested herein.




                                                   1
Case 1:17-cv-02741-JLK-MEH Document 90 Filed 01/04/19 USDC Colorado Page 2 of 6




         2.       Plaintiffs filed a Motion for Order to Grant Judicial Notice and Tolling of Statute

  of Limitation or in the alternative to stay Defendants’ deadline to respond to the Motion for

  Conditional Certification on June 18, 2018. (Dkt. 44).

         3.       In their Motion, Plaintiffs seek, amongst other things, to have the Court approve

  their Notice and Consent-to-Join form, and for the statute of limitations under the Fair Labor

  Standards Act to be tolled for opt-in Plaintiffs. Id.

         4.       In support of Plaintiffs’ Motion, attached as exhibits were declarations from class

  representative Myrna Harris and opt-in Plaintiff, Terry Allison. (Dkt. 46-C).

         5.       Plaintiffs’ entire Motion to this Court rests on the substance of these self-serving

  declarations.

         6.       Over the course of briefing related to Plaintiffs’ Motion, Defendants did not have

  an opportunity to depose Ms. Harris or Ms. Allison. Though Defendants first requested to take

  both depositions in July 2018, Plaintiffs and their counsel failed and/or refused to provide dates

  for months until November 2018 with their depositions were finally scheduled to occur in

  December 2018.

         7.       Now, months after Defendants responded to Plaintiffs’ Motion (July 23, 2018) and

  Plaintiffs’ filed their reply brief (August 6, 2018), Defendants were finally afforded an opportunity

  to depose both Plaintiffs-declarants.

         8.       Defendants seek leave to file a Sur-Reply based on the testimony obtained during

  depositions, which, most importantly, directly contradicts the sworn statements from each

  declaration.

         9.       By way of example, during Ms. Harris’ deposition, she contradicted the statements

  in her declaration as follows:




                                                     2
Case 1:17-cv-02741-JLK-MEH Document 90 Filed 01/04/19 USDC Colorado Page 3 of 6




                a. The declaration provides that employees were “dissuaded” from reporting
                   overtime because of the possibility of disciplinary action (Harris
                   Declaration ¶ 9) yet Ms. Harris testified in her deposition that she did not
                   know of anyone who had to get prior authorization to work overtime or who
                   were dissuaded from recording overtime Ex A Deposition of Harris,
                   177:13 - 15.

                b. The declaration provides that the hours allocated versus the work expected
                   is set by corporate DaVita (Harris Declaration ¶ 11), yet she admitted in her
                   deposition that the process was different at all three of her locations and that
                   she had no knowledge or information regarding the processes across the
                   entire Palmer region or nationwide, Ex A Deposition of Harris, 179:22 –
                   180:7, 180:18 – 25, 181:4 - 6.

          10.      During Mr. Allison’s deposition, he contradicted the statements in his declaration
  as follows:

                a. The declaration provides that employees were dissuaded from working
                   overtime because of possible disciplinary action (Allison Declaration ¶ 9)
                   but admitted in his deposition that he worked overtime without
                   authorization and was not disciplined. Ex B Deposition of Allison, 134:22
                   – 135:17, 137:10 - 23.

                b. The declaration provides that the hours allocated versus the work expected
                   is set by corporate DaVita (Allison Declaration ¶ 11), but admitted in his
                   deposition that that was only true for two of the several locations he worked
                   in, Ex B Deposition of Allison, 153:13 - 25.

                c. Additionally, the declaration provides that the number of hours allocated
                   were not sufficient to accomplish the required work (Allison Declaration ¶
                   12) but admitted that he did not have any knowledge or information
                   regarding whether this was true for any other location other than his, Ex B
                   Deposition of Allison, 137:12 – 138:11.

         11.       Notably, both Plaintiff-declarants also admitted that they have no knowledge or

  information regarding the policies and/or practices at other clinics and in other regions, despite the

  allegation that they and putative collective members were all subject to a uniform, nationwide

  practice that deprived them of overtime. (Ex A Deposition of Harris, 152:24 – 153:3, 179:22 –

  180:7, 180:18 – 25, 181:4 - 6; Ex B Deposition of Allison, 153:13 – 25, 137:12 – 138:11).




                                                      3
Case 1:17-cv-02741-JLK-MEH Document 90 Filed 01/04/19 USDC Colorado Page 4 of 6




         12.     Based on the testimony, it is abundantly clear that, contrary to the prior assertions

  in Plaintiffs’ Motion and Brief, the Plaintiffs only have personal knowledge about their respective

  clinics and that their experiences are not reflective of a national practice denying overtime

  compensation. (Ex A Deposition of Harris, 152:23 – 153:3, 153:11-19, 179:22 – 180:7, 180:17 –

  25, 181:4 - 6; Ex B Deposition of Allison, 128:4-10, 151:6-153:12, 153:13 – 25). In fact, the only

  evidence of a uniform and region-wide policy are these declarations—which are clearly unreliable

  based on their own deposition testimony.

         13.     Accordingly, this Court must grant Defendants’ Motion and afford it leave to file a

  Sur-Reply to address these inaccuracies to oppose Plaintiffs’ Motion and further demonstrate that

  conditional certification is improper in this case.

         WHEREFORE, Defendants respectfully request that the Court grant this Motion, and enter

  an Order permitting them to file a sur-reply to Plaintiffs’ Motion for Order to Grant Judicial Notice

  and Tolling of Statute of Limitations [Dkt. 44].

         Respectfully submitted this 4th day of January, 2019.

                                                         JACKSON LEWIS P.C.



                                                         s/ Veronica von Grabow
                                                         Veronica von Grabow
                                                         Melisa H. Panagakos
                                                         950 17th Street, Suite 2600
                                                         Denver, Colorado 80202
                                                         Telephone: (303) 892-0404
                                                         Facsimile: (303) 892-5575
                                                         Veronica.vonGrabow@jacksonlewis.com
                                                         Melisa.Panagakos@jacksonlewis.com




                                                     4
Case 1:17-cv-02741-JLK-MEH Document 90 Filed 01/04/19 USDC Colorado Page 5 of 6




                                           Dorothy D. McDermott
                                           Drew C. Ambrose
                                           211 N. Pennsylvania Street, Suite 1700
                                           Indianapolis, IN 46204
                                           Telephone: (317) 489-6930
                                           Facsimile: (317) 489-6931
                                           Dorothy.McDermott@jacksonlewis.com
                                           Drew.Ambrose@jacksonlewis.com

                                           Stephanie Adler-Paindiris
                                           Amanda A. Simpson
                                           390 N. Orange Avenue, Suite 1285
                                           Orlando, FL 32801
                                           Telephone: (407) 246-8440
                                           Facsimile: (407) 246-8441
                                           Stephanie.Adler-Paindiris@jacksonlewis.com
                                           Amanda.simpson@jacksonlewis.com

                                           Eric R. Magnus
                                           1155 Peachtree Street N.E.
                                           Suite 1000
                                           Atlanta, GA 30309
                                           Telephone: (404) 525-8200
                                           Facsimile: (404) 525-1173
                                           MagnusE@jacksonlewis.com

                                           ATTORNEYS FOR DEFENDANTS




                                       5
Case 1:17-cv-02741-JLK-MEH Document 90 Filed 01/04/19 USDC Colorado Page 6 of 6




                                      CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this 4th day of January, 2019, a true and correct copy of
  the foregoing MOTION FOR LEAVE TO FILE SUR-REPLY was served via CM/ECF on the following:

   RAMOS LAW
   Colleen T. Calandra
   Rebekah Stern
   3000 Youngfield Street
   Wheat Ridge, CO 80215
   colleen@ramoslaw.com
   rebekah@ramoslaw.com

   WILCOX LAW FIRM, LLC
   Ronald L. Wilcox
   383 Corona Street, #401
   Denver, CO 80218
   ron@wilcox.legal


  ATTORNEYS FOR PLAINTIFF
                                                           s/ Valerie A. Martinez
                                                           for Jackson Lewis P.C.




                                                      6
